Case 1:17-cv-00331-TH-ZJH Document 21 Filed 06/16/20 Page 1 of 3 PageID #: 195



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


ALBERTO RODRIGUEZ                                 §

VS.                                               §              CIVIL ACTION NO. 1:17-CV-331

WARDEN, FCI BEAUMONT MEDIUM                       §

            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Alberto Rodriguez, an inmate confined at FCI Jesup, proceeding pro se, brings

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying this habeas petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleading. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the court finds petitioner’s objections lacking in merit. Petitioner

concedes he voluntarily withdrew from the GED program at FCC Beaumont Medium. Petitioner

originally asserted he could not pass the GED because of an unspecified mental impairment which

allegedly qualifies him for an exemption or waiver pursuant to C.F.R. § 544.71 and Program

Statement 5350.28, Chapter 8(4)(b). Petitioner argued this was evidenced by his lack of progression

out of the “Special Needs” classification and his inability to pass the GED test. As outlined in the

Report and Recommendation, the record reflects petitioner participated in a variety of ACE courses

and previously made satisfactory progress in the GED Program before he decided to withdraw. The

record does not reflect petitioner was enrolled in “special needs” classes. In addition, the record
Case 1:17-cv-00331-TH-ZJH Document 21 Filed 06/16/20 Page 2 of 3 PageID #: 196



does not contain any documentation that exists to justify a permanent exemption from the GED

program based on a mental impairment. In his Objections, petitioner now states he has a medical

history of anxiety, high blood pressure, strokes and loss of eye sight which allegedly qualify him for

a medical exemption. Beyond the medical records attached by petitioner that show he has been

treated for anxiety and high blood pressure, there is nothing in the record to show that these

diagnoses somehow impeded his ability to successfully participate in the GED program.

       Even if petitioner can establish he qualifies for a medical exemption, petitioner cannot show

his substantive due process rights have been violated as he has not asserted “the existence of a

constitutionally protected property or liberty interest.” Fifth Circuit case precedent reflects that

prisoners have no liberty interest in opportunities to obtain good time credits. See Hester v.

Mamukuyomi, 750 F. App’x 275 (Sept. 11, 2018) (emphasis added) (not designated for publication)

(citing Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000) and Luken v. Scott, 71 F.3d 192, 193 (5th

Cir. 1995)). Furthermore, the record reflects petitioner was given notice the credits would be

withheld from his federal term due to his voluntary withdrawal from the GED Program. Petitioner

was first informed of this requirement during the Admission and Orientation process for the

Education Department. Response, Ex. A, ¶ 7. Petitioner was also counseled and informed in writing

he would only earn 42 days of GCT per year when he withdrew from the GED Program on June 1,

2016. Id., ¶ 8. Petitioner was also allowed to challenge this determination in the Administrative
Remedy Program. Id, Attachment 14. This has constituted sufficient “due process” in similar

circumstances. See Holman v. Cruz, No. 08-647, 2008 WL 5244580, at *4 (D. Minn. Dec. 15, 2008)

(not designated for publication).

       To the extent petitioner requests this Court to order the BOP to provide petitioner an

exemption, this Court declines to do so. The record does not reflect any mental or medical

impairment that justifies the exemption. Regardless, any such consideration involves matters of

medical judgment which are not proper judicial considerations. To the extent petitioner asserts



                                                  2
Case 1:17-cv-00331-TH-ZJH Document 21 Filed 06/16/20 Page 3 of 3 PageID #: 197



violations of the Americans with Disabilities Act, any such claim is not proper in a petition for writ

of habeas corpus filed pursuant to 28 U.S.C. § 2241.

                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A final judgment will be entered in accordance with the recommendations of the Magistrate Judge.

       SIGNED this the 16 day of June, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  3
